Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Re. claims 1 and 7: the limitations of “the feature is permanently coupled to the air mover board” in combination with the remaining limitations in the claim cannot be found in the prior art. The prior art does not disclose the feature is permanently coupled to the air mover board but rather discloses that a feature is removably coupled to the air mover board such as the screw fastener of Nguyen. One of ordinary skill in the art would not have been able to change the screw fastener of Nguyen to a permanently coupled feature. Doing this would have prevented the air mover board from changing between a cold-aisle configuration to a hot-aisle configuration. Making the feature permanent would have limited the apparatus to only a single configuration.

Re. claim 9: the limitations of “an air mover cage formed in the chassis for housing a plurality of air movers; a bay formed in the chassis adjacent to the air mover cage and configured to receive an assembly of an air mover board and an air mover tray” in combination with the remaining limitations in the claim cannot be found in the prior art. The prior art of Nguyen and the remaining prior art fails to teach the air mover cage and bay as claimed in combination with the remaining limitations in the claim. One of ordinary skill would not have been motivated to include a cage and bay as claimed for the device of Nguyen because it would have destroyed the device of Nguyen.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM B DRAVININKAS whose telephone number is (571)270-1353. The examiner can normally be reached Monday - Friday 9a-6p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAYPRAKASH (JP) N GANDHI can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





March 4, 2022
/ADAM B DRAVININKAS/Primary Examiner, Art Unit 2835